DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
 
Applicant’s cancellation of claim 42 and 56, amendment of claims 40, 43-48,50-55, 57-59 in the paper of 4/25/2022, is acknowledged.  Claims 10, 40, 41, 43-48, 50-55,. 57-59 are still at issue and are present for examination.   Applicants' arguments filed on 4/25/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Election/Restrictions
	Applicant's election with traverse the invention of Group 1, claims 1-3, 5-9, 18, 20-22, 30-33, 35 drawn to a method for cell-free RNA or protein synthesis, in the paper of 3/19/2018, is acknowledged.  
Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 contains the trademark/trade name Emulsiflex®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a high pressure homogenizer and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claim(s) 40, 41, 42, 43, 45, 46-54, 56, under 35 U.S.C. 102(a)(1) as being anticipated by Ivanir (“Development of an Efficient Cell-Free Translation System” Research Thesis in Partial Fullfillment of the Requirements for the Degree of Master of Science in Biotechnology, submitted to the Senate of the Technion Institute of Technology, Haifa, Israel, 73 P., February 2009) is withdrawn based upon applicants amendment of the claims to require the combination of BL21 cells transformed with plasmid pAR1219.  While Ivanir does teach BL21 cells and the plasmid pAR1219, they do not specifically teach BL21 cells transformed with the plasmid pAR 1219, but rather they teach MRE600 cells transformed with plasmid pAR1219.

The rejection of claim(s) 40, 42, 43, 45, 46, 48, 50, 54, 56, under 35 U.S.C. 102(a)(1) as being anticipated by JCIMPT Version 1.0, Large-scale production of functional mammalian membrane proteins using E. coli-based cell-free system, January 2009 is withdrawn based upon applicants amendment of the claims and applicants argument that the method taught by JCIMPT includes a freeze/thaw step between growing and disrupting the bacterial cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-41, 43-48, 50-54, 57 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohrer et al. (Eur. J. Biochem. 236, pp 234-239, 1996),  Roosild et al. (US 7,612,186), Pratt (Coupled Transcription-Translation in Prokaryotic Cell-Free Systems, Transcription and Translation, A practical Approach, Chapter 7, pp 179-209, (Hames, B.D. & Higgins, S.J. eds.)) IRI Press Oxford,1984), Roosild et al. (US 7,612,186), Ivanir (“Development of an Efficient Cell-Free Translation System” Research Thesis in Partial Fullfillment of the Requirements for the Degree of Master of Science in Biotechnology, submitted to the Senate of the Technion Institute of Technology, Haifa, Israel, 73 P., February 2009) and JCIMPT Version 1.0, Large-scale production of functional mammalian membrane proteins using E. coli-based cell-free system, January 2009.
This rejection was stated in the previous office action as it applied to previous claims 40-48, 50-54, 56-59.  In response applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.
As previously stated:
Kohrer et al. teach the use of T7 RNA polymerase in an optimized E. coli coupled in vitro transcription-translation system.  Kohrer et al. teach the application of regulatory studies and expression of long transcription units in this system.  Kohrer et al. teach a method for cell-free RNA or protein synthesis, the method comprising synthesizing an RNA or protein of interest in a reaction mixture comprising: a template DNA encoding the RNA or protein of interest; and a biological extract of a protease-deficient bacterial cell (S30 BL21(DE3)) that has been genetically modified to express a heterologous RNA polymerase, the extract further comprising components necessary for transcription and translation of the protein (See page 235, Results and Discussion and supporting text).  The method taught by Kohrer et al. includes disrupting the cells using a pressure homogenizer (increased relative to Pratt et al. of 8400 p.s.i.), removing the genomic DNA through the preparation of a S30 extract followed by freezing the cell preparation following genomic DNA removal.  Kohrer et al. teach the use of above method using circular DNA, polyethylene glycol (PEG), ammonium and potassium acetate and the synthesizing is effected in batch and continuous flow.  The methods of in vitro transcription-translation taught by Kohrer et al. inherently comprise a ATP generating system as the S30 extracts used by Kohrer et al. comprise the enzymes and substrates needed to produce ATP.
While Kohrer et al. teach the harvesting of cells and preparation of the S30 extracts were as described in Pratt et al., Kohrer et al. teach there were some exceptions including the volume of the cell pellet resuspension buffer and the pressure used in the French Pressure cell.  Kohrer et al. teach that following their preparation the S30 extracts were subdivided into aliquots and frozen in liquid nitrogen and stored at -80oC and give reproducible activities for at least 6 months.  The criticality of a freeze/thaw event is emphasized by Kohrer et al. who teach “It should be noted that multiple freeze/thaw cycles should be avoided.”  Finally,  Kohrer et al. teach that all of the taught conditions are subject to further optimization.
Pratt teaches methods for cell-free RNA or protein synthesis comprising synthesizing an RNA or protein of interest in a reaction mixture comprising a template DNA encoding the RNA or protein of interest; and a biological extract of a protease-deficient bacterial cell that has been genetically modified to express a heterologous RNA polymerase, the extract further comprising components necessary for transcription and translation of the protein (see pages 180-191).  The methods taught by Pratt include centrifugation lower than 30,000 X g, the use of a French press, the removal of genomic DNA followed by freezing the cell preparation, and include amino acids, rNTPs H2O, salt, polyethylene glycol, a circular DNA template and an ATP-regenerating system (page 184, Tables 1, 2 and 3 and supporting text).  The methods taught by Pratt include synthesis by both batch and continuous flow and use a E. coli MRE600 ( a variant of BL21(DE3) cells.  Pratt further teaches the optimization of all of the taught methods and components used in said methods.  Pratt further teaches that following the washing of the cells in S30 buffer “Store the cells as pellets at -70oC for a maximum of 1-2 days”.
Roosild et al. teach the compositions and methods for producing recombinant proteins, especially a class of integral membrane proteins referred to as Mistic polypeptides.  Roosild et al. teach that various commonly known systems are available for heterologous expression of the disclosed Mistic polypeptides and Mistic fusions including cell-free translation systems.  Roosild et al. teach that these cell free translation systems are known in the art and can be used to synthesize Mistic polypeptides.  Roosild et al. teach a method for synthesis of the Mistic membrane protein in a reaction mixture comprising a template DNA encoding the protein and a biological extract of a protease deficient bacterial cell that has been genetically modified to express a heterologous RNA polymerase, wherein the extract comprises the components necessary for transcription and translation of the protein (See column 38, E. Cell-Free Translation).
Ivanir teaches the development of an efficient cell-free translation system for RNA or protein synthesis.  Ivanir teaches a method for cell free RNA or protein synthesis comprising synthesizing an RNA or protein of interest in a reaction mixture comprising a template DNA encoding the RNA or protein of interest and a biological extract of a cell preparation which comprises genomic DNA and broken protease deficient bacterial cells that have been genetically modified to express a heterologous RNA polymerase, the extract further comprising components necessary for transcription and translation of the protein and 10-20mM magnesium salt, 40-60 mM potassium salt and 100-200 mM ammonium salt, where said biological extract is devoid of genomic DNA of said cell extract/preparation.  
Ivanir specifically teaches a method for cell free protein synthesis comprising synthesizing a protein of interest, “extracellular xylanase (XT-6)” and the optimization of the components used in the system (see pages 12-30, Materials and methods, Methods and Results).  Ivanir specifically teaches a method for cell free protein synthesis comprising synthesizing a protein of interest, “extracellular xylanase (XT-6)” comprising a template DNA encoding  the XT-6 protein (Section 5.4, page 13) a biological extract of a cell preparation comprising genomic DNA and broken protease deficient bacterial cells that express a heterologous RNA polymerase (BL21(DE3); see bacterial strains page 13) and 10-20 mM magnesium salt, 40-60 mM potassium salt and 100-200 mM ammonium salt (see optimization process, page 20, claims 40, 42, 48, 49, ). Ivanir teach the above method comprising 2.5 mM of the 20 naturally occurring amino acids (see optimization process, page 20, claim 41).  Ivanir teach the above method wherein the biological extract is present at a concentration of 30% (see S30 extract, page 21) (claim 43).  Ivanir teach the above method wherein the reaction mixture comprises polyethylene glycol (see PEG extract, page 21) (claim 45).  Ivanir teach the above method wherein the reaction mixture is as listed in applicants Table 3 of specification (see optimized reaction of page 21) (claim 46 and 47).
Ivanir et al. specifically teach the optimization of the method of cell free translation system for RNA or protein synthesis (see Results listed on pages 22-28).  Ivanir et al. teach that the optimized method comprised those components listed on pages 20- 21 (5.7.8.2 Optimization process) which includes 55 mM HEPES, 14 mM magnesium acetate, 50 mM potassium acetate, 155 mM Ammonium acetate, 3”-PEG, 40 mM 3-PGA, 40 mM each of 20 natural amino acids, 1.2 mM ATP, 1 mM GTP, 0.8mM GTP, 30% S30 extract, 10ug/ml Template DNA and up to 50ul RNase-free water.
JCIMPT Version 1.0 January 2009 teach a method for large scale production of functional mammalian membrane proteins using a cell free system.  JCIMPT Version 1.0 January 2009 teach a method for cell free RNA or protein synthesis comprising synthesizing an RNA or protein of interest in a reaction mixture comprising a template DNA encoding the RNA or protein of interest, pTAN expression plasmid (see Plasmids and DNA preparation) and a biological extract of a cell preparation, wherein said cell preparation comprises genomic DNA and broken protease-deficient bacterial cells that have been genetically modified to express a heterologous RNA polymerase (BL21 cells transformed with plasmid pAR1219)(see Production of cell free lysate).
One of skill in the art before the effective filing date would have been motivated to practice the methods of harvesting cells and S30 preparation of Kohrer et al. and Pratt, using BL21 cells transformed with pAR1219 plasmid (pBR322-based vector for T7 RNA polymerase expression, IPTG inducible) because the BL21 cells are the same as used by Kohrer et al. and the pAR1219 is a commonly used vector encoding T7 RNA polymerase.  One of skill in the art before the effective filing date would have been motivated to practice the methods of harvesting cells and S30 preparation of Kohrer et al. and Pratt, such that following harvesting and centrifugation of the cells, but prior to lysis of the cells with the French pressure cell, the bacterial cells were not frozen and thawed.  The motivation for such is that by not subjecting the cells to freezing and thawing prior to the disruption of the bacterial cells, this saves time by eliminating an extra step that Kohrer et al. states should be avoided.   Further the motivation for NOT subjecting the cells to freezing and thawing prior to the disruption of the bacterial cells is supported by the teaching of Pratt who teaches that after the washing of the cells in S30 buffer, “Store the cells as pellets at -70oC for a maximum of 1-2 days”.  One of skill in the art before the effective filing date would have been motivated to practice the methods of harvesting cells and S30 preparation of Kohrer et al. such following harvesting and centrifugation of the cells, but prior to lysis of the cells with the French pressure cell, the bacterial cells were not frozen and thawed with further optimization for the production of different proteins and RNAs.  One of skill in the art before the effective filing date would have been motivated to use the optimized cell-free protein synthesis reaction conditions taught by Ivanir to increase the efficiency of the method and increase the yield of synthesized protein. Such optimizations include the extract concentration, concentration of components such as amino acids, ammonium acetate, potassium acetate, type of DNA template, centrifugation speed, including those taught by Ivanir which includes 55 mM HEPES, 14 mM magnesium acetate, 50 mM potassium acetate, 155 mM Ammonium acetate, 3”-PEG, 40 mM 3-PGA, 40 mM each of 20 natural amino acids, 1.2 mM ATP, 1 mM GTP, 0.8mM GTP, 30% S30 extract, 10ug/ml Template DNA and up to 50ul RNase-free water.  The expectation of success is high as the level of skill in the art is high and as Kohrer et al. teaches all that is required to perform the obvious method.  One of skill in the art before the effective filing date would have been motivated to practice the methods of harvesting cells and S30 preparation of Kohrer et al. and Pratt, such that following harvesting and centrifugation of the cells, but prior to lysis of the cells with the French pressure cell, the bacterial cells were not frozen and thawed for the expression of membrane proteins as taught by Roosild et al..  The motivation for such is that by not subjecting the cells to freezing and thawing prior to the disruption of the bacterial cells, this saves time by eliminating an extra step that Kohrer et al. states should be avoided.
Applicants Response:
Applicants submit their interpretation of the teachings of Kohrer et al., Pratt, Roosild et al., Ivanir and JCIMPT and submit that they are addressing the combinations of references as set forth in the office action.
Applicants submit that neither Korher et al. nor Pratt teach or motivate for elimination of pre- disruption freeze/thaw step.  Applicants submit that In reasoning the rejection, the Examiner has asserted that one of skill in the art would have been motivated to practice harvesting cells and S30 preparation of Korher et al and Pratt, using BL21 cells transformed with pAR1219 plasmid because the BL21 cells are the same as Kohrer et al and the pAR1219 plasmid is a commonly used vector, 8and that one of skill in the art would be motivated to eliminate the pre-disruption freeze/thaw step to save time by eliminating an extra step that Korher et al states should be avoided. Applicant strongly disagrees.   Applicants submit that Kohrer et al. refers to Pratt (reference 3 of Kohrer et al) for harvesting of the cells and preparation of the S30 extract (Kohrer et al, page 234, right column).  Applicants submit that thus, both Kohrer et al and Pratt explicitly teach growing the bacteria to a desired density, and freezing the bacteria for storage before thawing them for preparation of the extract.   Applicants further submit that the previous citing that Kohrer et al.s caveat regarding “multiple freeze/thaw cycles should be avoided” is mis-read as applicants submit this clearly relates to multiple freeze/thaw cycles of the aliquoted S30 extract and not the single step of =freezing and thawing the bacterial pellets prior to disruption.
Applicants further submit that regarding Rooslid, none of the references to E. coli teach the preparation of an E. coli based cell free system without the step of pre-disruption freeze/thaw of the cells.
Applicants further submit that regarding Ivanir, one would not be motivated to combine Ivanir with Kohrer et al., Pratt and Rooslid and Ivanir does not remedy the shortcomings of Kohrer et al., Pratt and Rooslid.
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
In response to applicants submission that neither Korher et al. nor Pratt teach or motivate for elimination of pre- disruption freeze/thaw step, as previously stated and repeated above, One of skill in the art before the effective filing date would have been motivated to practice the methods of harvesting cells and S30 preparation of Kohrer et al. and Pratt, such that following harvesting and centrifugation of the cells, but prior to lysis of the cells with the French pressure cell, the bacterial cells were not frozen and thawed.  The motivation for such is that by not subjecting the cells to freezing and thawing prior to the disruption of the bacterial cells, this saves time by eliminating an extra step that Kohrer et al. states should be avoided.   Further the motivation for NOT subjecting the cells to freezing and thawing prior to the disruption of the bacterial cells is supported by the teaching of Pratt who teaches that after the washing of the cells in S30 buffer, “Store the cells as pellets at -70oC for a maximum of 1-2 days”.  While Pratt’s method states “store the cells as pellets at -70oC for a maximum of 1-2 days” this clearly suggests that storing at -70oC is optional as Pratt does not disclose the “minimal” time for -70oC storage.  This in combination with the criticality of a freeze/thaw event as emphasized by Kohrer et al. who teach “It should be noted that multiple freeze/thaw cycles should be avoided.”  Finally,  Kohrer et al. teach that all of the taught conditions are subject to further optimization.  
In response to applicants submission that the teaching of Kohrer et al. of avoiding multiple freeze/thaw cycles is related to the aliquoted S30 extracts and not the single step of freezing and thawing the bacterial pellets prior to disruption is not found persuasive as one of skill in the art would know that the avoiding of multiple freeze/thaw cycles applies to the entire method, not just the prepared S30 aliquots.
Applicants comments regarding Rooslid and Ivanir, does not remedying the shortcomings of Kohrer et al. and Pratt is acknowledged, however, not found persuasive in view of the above.
Applicants further argues that the examiner has mistakenly when referencing the methods of Kohrer et al. and Pratt as well as Rooslid et al., referred to the disclosure of disruption with a “high pressure homogenizer”.  Applicants submit that a French press (used by the refeences) does not operate on the basis of “high pressure homogenizer”.
In response to this argument that the French Pressure cell is not a high pressure homogenizer, applicants attention is directed to (Burden, David, Random Primer, Issue No. 7, Sept 2008, pp 8 which recites:  “French Press or French Pressure Cell: The French press came into use in the early 1960s. It was developed in the late 1940s for the disruption of microorganisms. It works by forcing cells through a tiny orifice under extremely high pressure, e.g., 20,000 psi. As the cells move from high pressure to low pressure, they expand and shatter.”  Thus applicants submission that the French Pressure Cell is not a high pressure homogenizer is not found persuasive.
Finally applicants submit that the previously undisclosed combination of direct bacterial cell disruption, without any prior freeze/thaw cycle, the use of high-pressure homogenizer (e.g. the Emulsiflex@ high pressure homogenizer) rather than French press disruption, and the protease-deficient, genetically modified BL21 bacterial cells transformed with plasmid pAR1219 provides the basis for greater cell-free protein yield (see Declaration of Prof. Avraham Schroeder and Appendix, attached) with greatly reduced investment of time and materials, as compared to the methods taught in the cited publications.  This final submission of applicants is not found persuasive for the reasons stated previously and above.  The complete Declaration under 37 CFR 1.132 has been considered and is not found persuasive in overcoming the current rejection because it does not support applicants above submission that the “combination of direct bacterial cell disruption, without any prior freeze/thaw cycle, the use of high-pressure homogenizer (e.g. the Emulsiflex@ high pressure homogenizer) rather than French press disruption, and the protease-deficient, genetically modified BL21 bacterial cells transformed with plasmid pAR1219 provides the basis for greater cell-free protein yield”.
Thus, claims 40-41, 43-48, 50-54, 57 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohrer et al. (Eur. J. Biochem. 236, pp 234-239, 1996), Pratt (Coupled Transcription-Translation in Prokaryotic Cell-Free Systems, Transcription and Translation, A practical Approach, Chapter 7, pp 179-209, (Hames, B.D. & Higgins, S.J. eds.)) IRI Press Oxford,1984), Roosild et al. (US 7,612,186), Ivanir (“Development of an Efficient Cell-Free Translation System” Research Thesis in Partial Fullfillment of the Requirements for the Degree of Master of Science in Biotechnology, submitted to the Senate of the Technion Institute of Technology, Haifa, Israel, 73 P., February 2009) and JCIMPT Version 1.0, Large-scale production of functional mammalian membrane proteins using E. coli-based cell-free system, January 2009.

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohrer et al. (Eur. J. Biochem. 236, pp 234-239, 1996),  Roosild et al. (US 7,612,186), Pratt (Coupled Transcription-Translation in Prokaryotic Cell-Free Systems, Transcription and Translation, A practical Approach, Chapter 7, pp 179-209, (Hames, B.D. & Higgins, S.J. eds.)) IRI Press Oxford,1984), Roosild et al. (US 7,612,186), Ivanir (“Development of an Efficient Cell-Free Translation System” Research Thesis in Partial Fullfillment of the Requirements for the Degree of Master of Science in Biotechnology, submitted to the Senate of the Technion Institute of Technology, Haifa, Israel, 73 P., February 2009) and JCIMPT Version 1.0, Large-scale production of functional mammalian membrane proteins using E. coli-based cell-free system, January 2009 as applied to claims 40-41, 43-48, 50-54, 57 and 59  above, and further in view of Schroeder et al. (Nano Letters, Vol 12, pp 2685-2689, 2012).
This rejection was stated in the previous office action as it applied to previous claims 55.  In response applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.
As previously stated:
Schroeder et al. teach the production and analysis of remotely activated protein-producing nanoparticles.  Schroeder et al. teach the synthesis of nanoparticles consisting of lipid vesicles filled with the cellular machinery responsible for transcription and translation, including amino acids, ribosomes, and DNA caged with a photolabile protecting group.  Schroeder et al. teach a method of producing a reaction mixture for cell free synthesis comprising growing a culture of protease-deficient MC 4100 E. coli bacterial cells that have been modified to express the heterologous T7 RNA polymerase and disruption of the bacterial cells to obtain a cell prep which comprises genomic DNA and broken cells and the functional components of the transcription and translation machinery (see Nevin and Pratt FEBS Lett. Vol 291 (2), pp 259-263, 2001 as referenced by Schroeder et al. for procedure for creating cell extract).  Schroeder et al. further teach the removal of genomic DNA followed by freezing the preparation and then encapsulating the cell preparation in lipid vesicles.  Schroeder et al. teach that these particles served as nanofactories capable of producing proteins and protein synthesis could be controlled in vitro and in vivo both spatially and temporally.  
One of skill in the art before the effective filing date would have been motivated to practice the methods of harvesting cells and S30 preparation of Kohrer et al., Pratt, Roosild et al. and Ivanir for cell free protein synthesis such that following harvesting and centrifugation of the cells, but prior to lysis of the cells with the French pressure cell, the bacterial cells were not frozen and thawed followed by encapsulating the cell preparation in lipid vesicles as taught by Schroeder et al.  The motivation for such is that by not subjecting the cells to freezing and thawing prior to the disruption of the bacterial cells, this saves time by eliminating an extra step that Kohrer et al. states should be avoided and Schroeder et al. teach that these lipid vesicle particles served as nanofactories capable of producing proteins and protein synthesis could be controlled in vitro and in vivo both spatially and temporally.   The expectation of success is high as the level of skill in the art is high and as Kohrer et al. Pratt and Schroeder et al. teaches all that is required to perform the obvious method.
Applicants Response:
Applicants traverse this rejection based upon applicants traversal of the above rejection over Kohrer et al., Pratt, Roosild et al., Ivanir and JCIMPT.  Applicants traversal is not found persuasive based upon the reasoning presented above.
Thus, claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohrer et al. (Eur. J. Biochem. 236, pp 234-239, 1996), Pratt (Coupled Transcription-Translation in Prokaryotic Cell-Free Systems, Transcription and Translation, A practical Approach, Chapter 7, pp 179-209, (Hames, B.D. & Higgins, S.J. eds.)) IRI Press Oxford,1984), Roosild et al. (US 7,612,186), Ivanir (“Development of an Efficient Cell-Free Translation System” Research Thesis in Partial Fullfillment of the Requirements for the Degree of Master of Science in Biotechnology, submitted to the Senate of the Technion Institute of Technology, Haifa, Israel, 73 P., February 2009) and JCIMPT Version 1.0, Large-scale production of functional mammalian membrane proteins using E. coli-based cell-free system, January 2009, as applied to claims 40-41, 43-48, 50-54, 57 and 59 above, and further in view of Schroeder et al. (Nano Letters, Vol 12, pp 2685-2689, 2012).

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohrer et al. (Eur. J. Biochem. 236, pp 234-239, 1996),  Roosild et al. (US 7,612,186), Pratt (Coupled Transcription-Translation in Prokaryotic Cell-Free Systems, Transcription and Translation, A practical Approach, Chapter 7, pp 179-209, (Hames, B.D. & Higgins, S.J. eds.)) IRI Press Oxford,1984), Roosild et al. (US 7,612,186), Ivanir (“Development of an Efficient Cell-Free Translation System” Research Thesis in Partial Fullfillment of the Requirements for the Degree of Master of Science in Biotechnology, submitted to the Senate of the Technion Institute of Technology, Haifa, Israel, 73 P., February 2009) and JCIMPT Version 1.0, Large-scale production of functional mammalian membrane proteins using E. coli-based cell-free system, January 2009 as applied to claims 40-41, 43-48, 50-54, 57 and 59  above, and further in view of Halim et al. (Applied Energy, 91, pp 116-121, 2012).
Halim et al. teach microbial cell disruption for biofuel development.  Halim et al. investigated the use of various means of cell disruption including high-pressure homogenization, ultrasonication, bead beating and sulfuric acid treatment as laboratory scale disruption method for microbial cells.  Based upon a number of factors, Halim et al. disclose that the most effective disruption was obtained using high pressure homogenization with a Emulisiflex-C5 high pressure homogenizer.  
One of skill in the art before the effective filing date would have been motivated to practice the methods of harvesting cells and S30 preparation of Kohrer et al., Pratt, Roosild et al. and Ivanir for cell free protein synthesis such that a Emulisiflex-C5 high pressure homogenizer was used instead of the French pressure cell based upon it being the most effective means of cell disruption tested by Halim et al.  One of skill in the art before the effective filing date would have been motivated to practice the methods of harvesting cells and S30 preparation of Kohrer et al., Pratt, Roosild et al. and Ivanir for cell free protein synthesis such that following harvesting and centrifugation of the cells, but prior to lysis of the cells with the Emulisiflex-C5 high pressure homogenizer, the bacterial cells were not frozen and thawed.  The motivation for such is that by not subjecting the cells to freezing and thawing prior to the disruption of the bacterial cells, this saves time by eliminating an extra step that Kohrer et al. states should be avoided and Halim et al. teach that Emulisiflex-C5 high pressure homogenizer was the most effective means of cell homogenization tested.  The expectation of success is high as the level of skill in the art is high and as Kohrer et al. Pratt and Halim et al. teaches all that is required to perform the obvious method.
Thus, claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohrer et al. (Eur. J. Biochem. 236, pp 234-239, 1996), Pratt (Coupled Transcription-Translation in Prokaryotic Cell-Free Systems, Transcription and Translation, A practical Approach, Chapter 7, pp 179-209, (Hames, B.D. & Higgins, S.J. eds.)) IRI Press Oxford,1984), Roosild et al. (US 7,612,186), Ivanir (“Development of an Efficient Cell-Free Translation System” Research Thesis in Partial Fullfillment of the Requirements for the Degree of Master of Science in Biotechnology, submitted to the Senate of the Technion Institute of Technology, Haifa, Israel, 73 P., February 2009) and JCIMPT Version 1.0, Large-scale production of functional mammalian membrane proteins using E. coli-based cell-free system, January 2009, as applied to claims 40-41, 43-48, 50-54, 57 and 59 above, and further in view of Schroeder et al. (Nano Letters, Vol 12, pp 2685-2689, 2012).

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
5/18/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652